Citation Nr: 0526081	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-11 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for a 
left shoulder disability.

2.  Entitlement to an effective date prior to May 27, 2004 
for an increased rating for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Denver Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed and continued a 10 
percent rating for left shoulder disability.  In August 1999, 
the veteran testified before a Decision Review Officer and a 
transcript of the hearing is of record.  In a January 2000 
rating decision, the RO increased the rating to 20 percent, 
effective from June 25, 1998.  In February 2004, the veteran 
testified at a videoconference hearing before the 
undersigned.  A transcript of that hearing is also of record.  
In July 2004, the Board remanded the claim for additional 
development.  In June 2005, the RO increased the rating for 
the left shoulder disability to 30 percent, effective May 27, 
2004.  The veteran has timely filed a notice of disagreement 
(NOD) with the effective date assigned.  

The matter of entitlement to an effective date prior to May 
27, 2004 for an increased rating for a left shoulder 
disability is being remanded to the RO via the Appeals 
Management Center in Washington D.C.  VA will notify the 
veteran if any action on his part is required.  


FINDINGS OF FACT

The veteran's left (minor) shoulder disability is manifested 
by impairment equivalent to unfavorable ankylosis; nonunion 
or flail shoulder is not shown.



CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service 
connected left shoulder disability. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5200, 5201, 5202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided notice of the provisions of VCAA in 
June 2001 and July 2003 correspondence and in October 2003 
and June 2005 supplemental statement of the cases (SSOCs).  
Although he was provided the appropriate and adequate 
notice/information subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the May 1999 decision, a June 1999 
statement of the case (SOC), and in subsequent rating 
decisions and SSOCs) of everything required, and has had 
ample opportunity to respond or supplement the record.  
Specifically, the June 2001 correspondence and the October 
2003 SSOC informed him of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  The case was reviewed de 
novo subsequent to the notice (See June 2005 SSOC), and the 
veteran has had ample opportunity to respond.  Consequently, 
he is not prejudiced by any notice timing deficiency.  

Regarding content of notice, the May 1999 decision, the SOC, 
and subsequent rating decisions and SSOC's, informed the 
veteran of what the evidence showed and why the claim was 
denied.  He was advised by June 2001 and July 2003 
correspondence and October 2003 and June 2005 SSOC's, that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The June 2001 correspondence and August 2001 SSOC 
advised him of what the evidence must show to establish 
entitlement for an increased evaluation (for left shoulder 
disability), and those documents advised the veteran of what 
information or evidence VA needed from him.  The June 2001 
correspondence asked him to submit, or provide releases for 
VA to obtain private medical records that the veteran 
believed would support his claim.  The June 2005 SSOC 
expressly advised him to "provide any evidence in [his] 
possession that pertains to the claim."  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, the record includes VA 
treatment records and VA examination reports.  The veteran 
was examined by VA in August 2004.  In June 2005, he waived 
the waiting period and asked to have the claim immediately 
forwarded to the Board.  All pertinent/identified evidence 
has been secured.  Evidentiary development is complete.  VA's 
duties to notify and assist are met.  It is not prejudicial 
to the veteran for the Board to proceed with appellate 
review.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


II.	Factual Background

Treatment records from the Denver VA Medical Center (VAMC) 
show periodic treatment for a left shoulder disability.  In 
May 2004, the veteran underwent physical therapy evaluation 
for left shoulder impingement (when constant anterior and 
posterior shoulder pain was reported).  The veteran was 
scheduled for a four week course of weekly therapy.  Records 
show that left shoulder pain persisted throughout therapy.

On August 2004 VA examination, it was noted that the veteran 
is right-handed.  There was audible and palpable crepitus of 
the left shoulder joint with passive and active range of 
motion studies.  No glenohumeral or acute joint instability 
was detected.  Left shoulder flexion was from 0 to 100 
degrees, extension was from 0 to 45 degrees (painful), 
abduction was from 0 to 75 degrees, adduction was from 0 to 
45 degrees, external rotation was from 0 to 45 degrees 
(painful), and external rotation was from 0 to 20 degrees 
(painful). (External rotation was reported twice, with 
varying values, as noted.)  The examiner estimated that there 
was an additional 10 degrees impairment of function in all 
planes of left shoulder motion with repetitive use due to 
pain with motion, limited endurance, and weakness.  Pain was 
reported to be chronic, without flare-up component.  The 
examiner noted that pain with use has a major functional 
impact.  The impression was traumatic bicipital and rotator 
cuff tendonitis and rotator cuff incompetency, severe, with 
residual pain, limited motion, limited endurance, and 
weakness as described.  The examiner opined that there was 
disruption of the left rotator cuff and chronic calcific 
bicipital tendonitis of severe degree, which produces 
constant pain in the left shoulder preventing active use of 
the upper extremity.  The veteran avoided pain by keeping the 
left arm against the torso.  He had weakness in the shoulder 
due to the torn rotator cuff muscles.  

III.	Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.
In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence indicates the veteran is right-
handed, his left shoulder is considered the minor extremity.  
See August 2004 VA examination.  

The veteran's service-connected left shoulder disability has 
been rated under 38 C.F.R. § 4.71a, Code 5024 
(tenosynovitis), which is rated as arthritis based on 
limitation of motion.  Under Code 5201 a 30 percent rating is 
warranted where motion of the minor arm is limited to 25 
degrees from the side.  A 30 percent rating is the maximum 
evaluation for the minor extremity available under Code 5201.   

Other potentially applicable Codes include Code 5200 (for 
ankylosis of the scapula and humerus).  Ankylosis is the 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  [nonprecedential decision cited for 
definition of ankylosis purposes only]. Under Code 5200, a 30 
percent rating is warranted where there is ankylosis of the 
minor shoulder scapulohumeral articulation at an intermediate 
angle between favorable and unfavorable.  A 40 percent (minor 
shoulder maximum) rating is warranted where there is 
ankylosis at an unfavorable angle, with abduction limited to 
25 degrees from the side.  Here, while range of motion 
studies found motion significantly better than the limitation 
required for a 40 percent rating, the examiner on VA 
examination further found that pain with use had a major 
functional impact; that the pain was chronic; that there was 
rotator cuff incompetency; that constant pain prevented 
active use of the shoulder; and that the veteran avoided pain 
by keeping the left arm against the torso.  It was further 
noted that there was weakness in the shoulder due to torn 
rotator cuff muscles.  

The level of functional impairment described by the VA 
examiner is reasonably equivalent to unfavorable ankylosis of 
the shoulder, warranting a 40 percent rating under Code 5200 
(for the minor extremity).

Code 5202, provides for still higher ratings for shoulder and 
arm disability based on impairment of the humerus, such as 
loss of head of the humerus or nonunion (flail shoulder, or 
false flail joint).  Such pathology is not shown; and a 
rating in excess of 40 percent is not warranted.  


ORDER

A 40 percent rating is granted for the veteran's service 
connected left (minor) shoulder disability, subject to the 
regulations governing payment of monetary awards.


REMAND

In June 2005, the veteran's representative faxed to the Board 
an NOD with the effective date assigned in a June 2005 rating 
decision that increased the rating for a left shoulder 
disability to 30 percent, effective May 27, 2004.  The Court 
has held that where the Board finds that an NOD has been 
submitted regarding a matter which has not been addressed in 
a SOC, the issue should be remanded to the RO for appropriate 
action, including issuance of a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should issue a SOC addressing 
the matter of entitlement to an effective 
date prior to May 27, 2004 for an 
increased rating for the veteran's left 
shoulder disability.  The veteran must be 
advised of the time limit for filing a 
substantive appeal, and also that the 
Board will have jurisdiction in this 
matter only if he does file a timely 
substantive appeal.  If he timely 
perfects an appeal, this matter should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


